DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 17 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Johnstone US 4,487,087.
Johnstone discloses:
Claim 1- A linear motion system, comprising: a guiding member (14, 114); a moving member (12 a,b, 112a,b) slidably disposed on the guiding member, wherein the moving member and the guiding member together form at least one circulation path (see path containing balls in figures 1-4), and when the guiding member moves with relative to the moving member, the moving member generates a linear movement with relative to the guiding member (the device performs this function); a plurality of rolling 

Claim 2- wherein a direction of the thrust is perpendicular to a long-axis direction of the guiding member (see figures 3 and 4).

Claim 3- wherein the moving member comprises at least one nut (112 is a nut), or at least one nut and a carrier body (118), or a sliding block.

Claim 4- wherein the moving member comprises two nuts (112a, 112b) and a carrier body (20b), the carrier body has a through hole, and the nuts are individually disposed in the through hole (see figure 1).

Claim 17- wherein the linear motion system is applied to a ball screw (the device is a ballscrew), a single-axis motion device, or a linear motion guide device.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnstone US 4,487,087 in view of Tsai et al. US 2015/0377719.
Johnstone discloses all of the claimed subject matter as described above. Johnstone does not disclose a sensing member on the moving member.
	Tsai teaches a preload sensing member (30) disposed on the moving member for the purpose of determining preload (see figure 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Johnstone and provide a sensing member on the moving member, as taught by Tsai, for the purpose of determining preload.
 Regarding claims 12-16, Johnston in view of Tsai discloses a device including a sensor to monitor preload. Although Johnston does not explicitly disclose monitoring preload electrically, outputting a current preload signal in real time to a display monitor, or performing statistics and analysis of data and signals with a cloud device, it is old and well known to do so, for example using a computer, for the purpose of remotely controlling a device.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a cloud device (for example a remote computer) to monitor preload electrically, output a current preload signal in real time to a display monitor, and perform statistics and analysis of data and signals with a cloud device for the purpose of remotely controlling a device.







Allowable Subject Matter

Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: wherein the preload assembly comprises an adjusting member and an adjusting rod, the adjusting member is disposed on one of the nuts and tightly fitted to a periphery of the nut, and one end of the adjusting rod is disposed on the adjusting member.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658